Title: From Thomas Jefferson to John Hartwell Cocke, 9 April 1821
From: Jefferson, Thomas
To: Cocke, John Hartwell


Dear Sir
Monticello
Apr. 9. 21.
Our meeting on the 2d consisted of mr Madison, Genl Breckenridge mr Johnson and myself. I send you a copy of our proceedings by which you will percieve important discretions confided to us. I have already spoken to mr Garrett to prepare a remittance to mr Appleton for the capitels of the Pavilions and will immediately write to mr Appleton so that we may have them in and up by Autumn.With respect to the Library we were all anxious to begin it this year, but equally agreed not to begin it until we have so clear a view of our funds as to be sure they will suffice to finish it so as to be in no danger of asking more money for the buildings. mr Brockenbrough has kept only a general account with each Undertaker which does not enable us to know what each distinct building has  cost, nor consequently what sum they will cost so as that when they shall be finished we may know exactly what sum will remain for the Library, which we estimate at about 43.M Dollars. he is now engaged in settling the accounts in such form as will give us the necessary information, and let us see exactly  the ground on which we stand: so that proceeding no longer on conjectural estimates, we may have the actual expences and payments to guide us. he does not know whether this will take him a fortnight, or a month, or 6. months. but as soon as it is accomplished I will write to you, because our immediate meeting will be necessary . it is  wished that the walls of the Library of a million of bricks may be got up this season. I am in the daily hope of mr Cabell’s calling on me. I salute you with affectionate & respectful friendship.Th: Jefferson1821. Apr. 2. ExtractA letter having been recieved by the Rector from Thos Appleton of Leghorn stating the prices at which the Ionic & Corinthian capitels wanting for the Pavilions of the University may be furnished there in marble and these prices appearing to be much lower than they would cost if made here in stone, Resolved that it be an instruction to the Committee of superintendance to procure the sd capitels from Italy.[then follows a resolution instructing us to borrow the 60.M.D. authorised by the late law.]Resolved that it is expedient to proceed with the building of the Library on the plan submitted to the board, provided the funds of the University be adequate to the completion of the buildings already begun, and to the building the Western range of hotels & dormitories and be also adequate to the completion of the Library so far as to render the building secure & fit for use: and that it be an instruction to the Commee of superintendance to ascertain as accurately as may be the state of accounts under the contracts already made, the expence of compleating the buildings begun and contemplated; and not to enter into any contracts for the Library until they are fully satisfied that, without interfering with the finishing all the pavilions, hotels, & dormitories, begun and to be begun, they have funds sufficient to put the library in the condition above described.